           CASE 0:20-cr-00181-PJS-BRT Doc. 76 Filed 10/06/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                  Crim. No. 20-181 (PJS/BRT)

                     Plaintiff,

v.
                                                                  ORDER
Dylan Shakespeare Robinson (1),
Davon De-Andre Turner (2),
Bryce Michael Williams (3), and
Branden Michael Wolfe (4),

                     Defendants.


      The above-entitled matter is presently set for a criminal motions hearing before the

undersigned U.S. Magistrate Judge on October 14 at 2:00 p.m. (Doc. No. 27.)

      1.       Motion.

               Defendants have so far filed a number of pre-trial motions in this matter,
               including motions to dismiss the indictment, motions to suppress, and
               motions to sever (see Doc. Nos. 53–75). The Court directs counsel to meet
               and confer regarding these motions. Following the meet and confer,
               Defendants’ counsel must inform the Court no later than October 9, 2020,
               at noon, as to whether they still seek to maintain the motions.

      2.       Witnesses. The Court has not yet received any indication that witnesses
               will be called. After meeting and conferring with counsel from the other
               side, please confirm that this is correct no later than October 9, 2020, at
               noon, by providing a joint email to chambers at
               thorson_chambers@mnd.uscourts.gov. If witnesses will be called, please
               provide an estimated amount time for testimony from all witnesses (which
               includes questioning from both sides) no later than October 9, 2020, at
               noon. If the hearing will include testimony, the attorneys will receive
               instructions for where the witnesses may wait until they are called to
               testify.
           CASE 0:20-cr-00181-PJS-BRT Doc. 76 Filed 10/06/20 Page 2 of 2




      3.       Attorneys. Counsel shall notify the Court via e-mail to
               thorson_chambers@mnd.uscourts.gov by October 9, 2020, at noon, if
               more than one attorney will be present representing a party.

      4.       Anticipated Observers. Counsel shall notify the Court via e-mail to
               thorson_chambers@mnd.uscourts.gov by October 9, 2020, at noon, if they
               expect any observers to be present for the proceeding.

      5.       Exhibits:

               a.    Documents. Counsel shall pre-mark and make .pdf copies of
                     all exhibits that they may seek to introduce at the hearing, and e-mail
                     one complete set thereof to the Court at
                     thorson_chambers@mnd.uscourts.gov no later than October 12,
                     2020, at noon. Counsel shall also e-mail one complete set of .pdf
                     copies of all such potential pre-marked exhibits to opposing counsel
                     no later than 4:00 p.m. on October 12, 2020, at noon.

               b.    Video/Audio Recordings. Counsel shall pre-mark and make
                     electronic copies (whether by DVD, USB drive, or similar electronic
                     media) of all exhibits that they may seek to introduce at the hearing
                     and send one complete set thereof to the Court to arrive no later
                     than October 12, 2020, at noon. Counsel shall also send one
                     complete set of all such potential pre-marked exhibits to opposing
                     counsel to arrive no later than 4:00 p.m. on October 12, 2020.
                     If this turnaround is burdensome, Counsel must contact Chambers
                     by 5:00 p.m. on October 9, 2020, to discuss alternate plans for
                     delivering any video/audio recordings in advance of the hearing.



SO ORDERED.


Dated: October 6, 2020                                  s/ Becky R. Thorson
                                                        BECKY R. THORSON
                                                        United States Magistrate Judge




                                             2
